   Case 1:19-cv-02237-MN Document 16 Filed 07/02/20 Page 1 of 3 PageID #: 1294



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

  JOON PAK, Individually and on Behalf of         )
  All Others Similarly Situated,                  )
                                                  )
                        Plaintiff,                )
                                                  )    C.A. No. 19-2237-MN
          v.                                      )
                                                  )    CLASS ACTION
  RESTORATION ROBOTICS, INC.,                     )
  VENUS CONCEPT INC., RYAN RHODES,                )
  FREDERIC MOLL, JEFFREY BIRD, GIL                )
  KLIMAN, CRAIG TAYLOR, SHELLEY                   )
  THUNEN, and KEITH SULLIVAN,                     )
                                                  )
                        Defendants.               )


                                     STIPULATION OF DISMISSAL

       WHEREAS, on December 6, 2019, Plaintiff Joon Pak (“Pak”) filed the above-captioned

putative class action complaint (the “Complaint”) alleging violations of Sections 14(a) and 20(a) of

the Securities Exchange Act of 1934 in connection with the merger between Restoration Robotics,

Inc. and Venus Concept Ltd.;

       WHEREAS, on December 10, 2019, Defendants Restoration Robotics, Inc., Venus Concept

Inc., Ryan Rhodes, Frederic Moll, Jeffrey Bird, Gil Kliman, Craig Taylor, Shelley Thunen and Keith

Sullivan (together, “Defendants”) waived service and were served by agreement between the parties;

       WHEREAS, on December 16, 2019, the Parties filed, and the Court approved, a Briefing

Schedule for this action;

       WHEREAS, on February 26, 2020, the Court appointed Pak Lead Plaintiff and Monteverde

& Associates PC Lead Counsel for the putative class;

       WHEREAS, on May 26, 2020, Defendants filed a Motion to Dismiss the Complaint; and

       WHEREAS, pursuant to the Briefing Schedule, Pak’s response to the Motion to Dismiss is

due on July 10, 2020.
   Case 1:19-cv-02237-MN Document 16 Filed 07/02/20 Page 2 of 3 PageID #: 1295



       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by the parties

hereto, as follows:

       1.    Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Pak dismisses

             the above-captioned action with prejudice as to his individual claims and without

             prejudice as to the claims of the putative class. This dismissal is being filed with the

             Court before service by Defendants of either an answer or a motion for summary

             judgment;

       2.    Each party agrees to bear their own costs.




                                                 2
 Case 1:19-cv-02237-MN Document 16 Filed 07/02/20 Page 3 of 3 PageID #: 1296



COOCH AND TAYLOR, P.A.                     POTTER ANDERSON & CORROON LLP


By: /s/ Blake A. Bennett                   By: /s/ Alan R. Silverstein
    Blake A. Bennett (#5133)                   Peter J. Walsh, Jr. (#2437)
    The Nemours Building                       Alan R. Silverstein (#5066)
    1007 N. Orange St., Suite 1120             Hercules Plaza
    Wilmington, DE 19801                       P.O. Box 951
    Tel.: (302) 984-3800                       Wilmington, DE 19899
                                               (302) 984-6000
Local Counsel for Plaintiff Joon Pak           pwalsh@potteranderson.com
                                               asilverstein@potteranderson.com
OF COUNSEL:
                                           Local Counsel for Defendants
MONTEVERDE & ASSOCIATES PC
Juan E. Monteverde                         OF COUNSEL:
The Empire State Building
350 Fifth Avenue, Suite 4405               LATHAM & WATKINS LLP
New York, NY 10118                         Matthew Rawlinson
Tel: (212) 971-1341                        Daniel R. Gherardi
Fax: (212) 202-7880                        140 Scott Drive
Email: jmonteverde@monteverdelaw.com       Menlo Park, CA 94025
                                           Tel: (650) 328-4600
Counsel for Plaintiff Joon Pak             Fax: (650) 463-2600
                                           matt.rawlinson@lw.com
                                           daniel.gherardi@lw.com
Dated: July 2, 2020
6786064                                    Gavin M. Masuda
                                           505 Montgomery Street
                                           Suite 2000
                                           San Francisco, CA 94111

                                           Counsel for Defendants




                                       3
